By the Court, Rhodes, J.:
The Act of April 4th, 1864, (Stats. 1863-4, p. 486,) provides a bounty for “ every soldier who shall hereafter enlist for three years or during the war in any regiment, battalion, company, troop or battery now organized or hereafter to be organized or raised as a part of the quota of volunteers of this State, under the laws of Congress and the orders of the President of the United States during the existing rebellion.”
The volunteers, to be entitled to this bounty, must have enlisted not only under the laws of Congress, requiring a quota of volunteers to be raised in this State, but also while such quota was being raised under the orders of the President. On the 13th of April, 1865, the Secretary of War ordered that all recruiting of troops by voluntary enlistment *648be suspended; and thereby the provisions of the Acts of Congress requiring quotas of volunteers to be raised in the loyal States became inoperative. The relators enlisted after that order was issued, and therefore are not included among those entitled to the benefits of the Bounty Act of this State.
Petition for a mandate denied.